Title: To George Washington from Lieutenant Colonel Samuel Smith, 3 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] October 3rd 1777.

This will be delivered you by Majr Boyce who has reconnoitered the enemy now in Billingsport and reports their strength to be 1500 men at least 1300 of whom went from Phila. he will inform you of particulars. This evening the enemy have been reconnoitering us from the Meadows, what they intend I know not. Certainly their force scatterd in this manner must weaken them much. Their Shiping have not yet come as far as the Chevue de freize. they are busy throwing up works at Billingsport to annoy our fleet shou’d they attempt to fire on the Ships. The Panic still increases in the fleet, every instant new fears are started and false stories told of the enemies erecting Batteries on this that or the other spot. I have the Honor to be Your Excellencys Most Obediant Servt

Sam Smith

